CV7-119                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00119-CV







Hilltop Baptist Temple, Inc., Appellant



v.



Williamson County Appraisal District; Williamson County Appraisal Review Board;
Williamson County; City of Cedar Park; Leander Independent School District; Williamson
County Education District; and Austin Community College, Appellees






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL

DISTRICT

NO. 93-135-C368, HONORABLE BURT CARNES, JUDGE PRESIDING







PER CURIAM


	Appellant Hilltop Baptist Temple, Inc., has filed a motion for extension of time to file
transcript.  Appellees have filed a response contending that appellant's motion was late, that this Court has
no authority to grant the extension, and should dismiss the appeal.  We agree with appellees, and will
dismiss this appeal.

	The trial court signed a final summary judgment on October 18, 1996. Appellant made a
cash deposit on November 14, 1996.  Appellant did not file a motion for new trial.

	Appellant filed a request for findings of fact and conclusions of law on November 7, 1996. 
However, requests for findings of fact and conclusions of law are not appropriate in a summary judgment
and do not extend the appellate timetables.  Linwood v. NCNB Texas, 885 S.W.2d 102, 103 (Tex.
1994); Chavez v. Housing Auth., 897 S.W.2d 523, 525-26 (Tex. App.--El Paso 1995, writ denied),
cert. denied, 116 S. Ct. 1674 (1996).  Appellant's counsel contends that because there was no jury trial
and the summary judgment contained no conclusions of law she mistakenly and in good faith believed she
was required to request findings of fact and conclusions of law.  We note that Linwood, which dealt with
the relationship between summary judgments and findings of fact and conclusions of law, was handed down
in 1994 and this judgment was signed in October 1996.

	Accordingly, appellant's transcript was due sixty days after the judgment was signed,
December 17, 1996, with any motion for extension due January 2, 1997.  Appellant filed the motion for
extension February 28, 1997.  This Court has no authority to grant a late motion for extension of time to
file transcript.  B.D. Click Co. v. Safari Drilling Corp., 638 S.W.2d 860 (Tex. 1982); Jarrell v. Serfass,
916 S.W.2d 719, 721 (Tex. App.--Waco 1996, no writ).

	Without a transcript, we have no record upon which to review any points of error on
appeal.  We overrule all pending motions and dismiss the appeal.  Tex. R. App. P. 54(a).



Before Justices Powers, Jones and Kidd

Appeal Dismissed

Filed:   April 10, 1997

Do Not Publish